Fourth Court of Appeals
                                           San Antonio, Texas
                                                    June 18, 2015

                                              No. 04-15-00164-CR

                                                  Leandre V. HILL,
                                                      Appellant


                                                         v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                           From the 379th Judicial District Court, Bexar County, Texas
                                         Trial Court No. 2009CR10328
                                    Honorable Ron Rangel, Judge Presiding

                                                    ORDER
         Pursuant to this court’s order dated June 11, 2015, Ms. Alvarado has been granted an extension of time
to file the reporter’s record until June 22, 2015 or a show cause order will issue. Therefore, Ms. Alvarado’s
Notification of Late Record, filed on June 11, 2015, is denied as moot.
.

                                                              PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Nicolas A. Lahood                                         Amy Hinds Alvarado
District Attorney, Bexar County                               Official Court Reporter - 379th District Court
101 W. Nueva, Suite 370                                       Cadena-Reeves Justice Center
San Antonio, TX 78205                                         300 Dolorosa, 3rd Floor
                                                              San Antonio, TX 78205
Richard B. Dulany Jr.
Bexar County Appellate Public Defender's Office
Paul Elizondo Tower
101 W. Nueva St., Suite 310
San Antonio, TX 78205